Citation Nr: 0838769	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for service-connected degenerative arthritis of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran has had active Army service from September 1969 
to February 1973 including service in Vietnam from March 24, 
1970 to March 23, 1971; and Reserves/National Guard duty on 
several occasions since then including deployment to 
Southeast Asia in 1990-1991 and 2002, and redeployment to 
Iraq in 2004-2005.

The veteran filed his initial claim on November 18, 2005.  
This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is also now in effect for cervical 
radiculopathy, right upper extremity, for which a 20 percent 
rating is assigned; degenerative changes, cervical spine, for 
which a 10 percent rating is assigned; degenerative changes 
of the right shoulder, for which a 10 percent rating is 
assigned; tinnitus for which a 10 percent rating is assigned; 
median neuropathy of the left wrist, for which a 10 percent 
rating is assigned; and bilateral hearing loss, and hiatal 
hernia, for each of which a noncompensable rating is 
assigned. 

During the course of the current appeal, the veteran also 
expressed dissatisfaction with regard to the assignment of 
the ratings for his hiatal hernia and bilateral hearing loss.  
However, prior to the perfection of his appeal, he indicated 
he was withdrawing those issues and they are not part of the 
current consideration.

The veteran provided testimony before the undersigned 
Veterans' Law Judge on Travel Board at the VARO in April 
2007; a transcript is of record.


FINDING OF FACT

Thoracolumbar degenerative arthritis is manifested by minimal 
limitation of motion only during infrequent flare-ups, during 
which time there is modest pain abated with analgesics, 
without neurological or other symptoms or manifestations; the 
veteran demonstrates X-ray evidence of degenerative changes 
at L-4 through S-1 levels, and perhaps at T-11.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent but no more for 
thoracolumbar degenerative arthritis are met from November 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Code 5242-5003 (2008)
  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claims were 
filed in 2005 and since, all of which informed him of all 
pertinent requirements for supporting his claims.  The Board 
finds that the content of letters, including the initial VCAA 
notice in December 2005, and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  [A specific 
Dingess letter was sent to him in March 2006].  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
All related notification requirements have been fulfilled.  
He has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development as to the 
issues.  That action would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

As a final matter, the Board has considered the recent 
decision of Vazquez-Flores v. Peake, 22 Vet App. 37 (2008) 
which, however, case pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations. Here, the claim involves 
the initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.

II.  Criteria

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, as is the case herein, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999). Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

An amended version of the rating criteria effective September 
26, 2003, provides as follows:

Intervertebral disc syndrome and lumbosacral or cervical 
strain are evaluated under Diagnostic Codes 5243 and 5237, 
respectively.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows: 

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background and Analysis

Service treatment records are in the file for comparison 
purposes.

On VA evaluation in March 2006, the veteran stated that he 
was currently employed as a logger and had previously worked 
as a truck driver, in carpentry work and as a mechanic.  
While in the National Guard (ARNG) he had worked as a cook, 
mechanic, Bradley (fighting vehicle) commander, on heavy 
equipment patrol and as a carpenter; in the Army, he had been 
a driver of heavy equipment and supervisor of heavy equipment 
operations.

The veteran described the onset of his back pain while riding 
in a 5-ton truck in 1991 when the lower discs were impacted.  
He had remained fit for duty through 2006, with a year 
remaining for ARNG retirement.  The veteran described his low 
back pain as intermittent, having occurred 4-5 times in the 
past 15 years.   He said that his back had gone out on him 
once or twice while in Iraq.  He denied any current symptoms 
but said when he had pain, he would ease off activity until 
the pain resolved.  He was not under current treatment and 
denied associated symptoms to include his bowel, bladder, 
numbness, weakness, etc.  He did not use ambulatory aids.  He 
was able to walk or run 2 miles and could not state his 
standing limits.  His duration for sitting was said to be 
unlimited, and he denied poor balance or frequent falling.  
He was able to do his normal activities and planned to 
participate in an upcoming fitness test to include the 2 mile 
run plus push-ups and sit-ups.  He had not had any 
incapacitating episodes in the 12 past months and had not 
missed work due to his low back pain.

On examination of the thoracolumbar spine, forward flexion 
was 0-90 degrees;  extension, lateral flexion and lateral 
rotation were all 0-30 degrees.  Range of motion was not 
limited due to pain and he had no signs of fatigue, spasms, 
weakness or lack of endurance on repetitive use.  There was 
no localized tenderness.  He had minimal leg discrepancy 
(less than 1 cm.), left greater than the right.  He exhibited 
no neurological impairment.  The right thigh and calf were 
slightly larger than the comparable measurements on the left.

Lumbosacral spine X-rays in March 2006 showed degenerative 
changes at L-4/L-5, and L-5/S-1, moderate in nature.  The 
remainder of the joint spaces were well preserved.  The 
thoracic spine X-rays showed mild wedging at the T-11 level; 
the remainder was remarkable for mild degenerative change.  
There was no significant kyphosis.  Partial compression 
fracture at T-11 was suggested.

On VA examination in March 2007, the veteran gave a similar 
history to that noted above as for his back problems.  He was 
currently driving a logging vehicle and would drive from 400-
500 miles daily over rough logging roads.  At present, he 
denied constant pain but said that for no apparent reason, he 
might have random pain problems, which might occur once a 
month and then not again for 10 months.  The pain was dull, 
5/10, and lasted a day to a week.  He would treat the pain 
with Ibuprofen, 600-800 mg., up to 3 times a day which helped 
dull the pain without side effects.  He would also use hot 
bath therapy for flare pain, which helped.  He had occasional 
stiffness when having a flare-up of pain.  He could walk as 
far as he needed to and only had pain with walking when 
having a flare-up.  He could sit for one hour and had no 
problems standing unless having a flare.  Functional 
impairments occurred during a flare when he would not be able 
to hunt, fish or ride horses.  If he was not having flare 
pain, he continued all of those activities.  He was able to 
drive the daily 400-500 miles, but if he was having a flare, 
he would have someone else throw the cable over the logs on 
his truck.  He denied any other symptoms and did not use 
ambulatory aids.  Most of the time he was able to do usual 
activities except during a pain flare when he had problems 
putting on his pants due to having to bend over.  He denied 
incapacitation in the past 12 months and had not missed work 
due to the low back and thoracic spine condition.

On examination, thoracolumbar forward flexion was 0-90 
degrees; extension, bilateral lateral flexion and bilateral 
lateral rotation were all 0-30 degrees.  Motion was not 
limited by pain, there was no localized tenderness on 
palpation or neurological abnormalities.

X-rays of the lumbosacral spine in three views showed mild 
osteoarthritis with minimal disc space narrowing at L-4/L-5 
and mild disc space narrowing at L-5/S-1.  X-rays of the 
thoracic spine in 4 views showed some slight degenerative 
disc space narrowing and arthritic spurring at the C-6/C-7 
level of the cervical spine but no compression, fracture, 
misalignments or diminished disc heights or other findings of 
degeneration in the thoracic spine area.

At the hearing held in April 2007, the veteran's 
representative expressed the opinion that DeLuca principles 
had been improperly applied in his rating in that he did in 
fact have some limitation due to pain.  Tr. at 2.  He  
testified that at the time of the last VA examination, he had 
been feeling fairly good.  Tr. at 3.  His representative 
asked that the two segments of the spine involved, the 
thoracic and lumbar, be individually compensated with a 10 
percent rating for each.  Tr. at 3.  The veteran described 
his current job and symptoms.  Tr. at 4-5.  He noted that it 
is not the kind of work where they have days when they can 
call in sick; and that 99% of the time, he is actually 
driving.     

In assessing the veteran's thoracolumbr spine disability, 
there is ample clinical data upon which to render an 
equitable judgment.  He filed his claim in November 2005, and 
although he has had some modest flare ups on occasion, these 
are not frequent, and his basic disability picture has been 
fairly stable during that time.  Accordingly, the Board does 
not find that staging of his rating is necessary.  He also 
falls under the revised regulations which have been in effect 
since some time prior to his initial claim as cited above.  
In that regard, the thoracolumbar spine is considered as a 
single integrated unit, and rated as such.  [He already has a 
separate rating for the similar osseous involvement in his 
cervical spine pursuant to Note (6) cited above, an issue 
which is not part of the current consideration].

As for range of motions, except for infrequent periodic mild 
flare-ups , his motions are all normal and with minimal if 
any pain.  He does not appear to be limited in virtually any 
of his widespread activities, including his work as a logger.  
He has no neurological impairment and no other symptoms 
rendering significant functional impairment.  He has not been 
prescribed bed rest so that rating under such criteria would 
be inappropriate.  Regardless of the specific code under 
which he might be rated for functional limitation, a 
compensable rating is not warranted.  

Nonetheless, X-rays taken on two occasions, in March 2006 and 
March 2007, both confirm the presence of degenerative changes 
at L-4/L-5 and L-5/S-1.  The findings at comparable dates are 
not uniform with regard to the thoracic spine, as there 
appeared to be some minimal lipping at T-11 on the earlier 
films which was not clearly shown on the latter films.  This 
discrepancy is not significant and would not change the 
consequences either way since, under the revised regulations, 
the thoracic and lumbar spine is to be addressed as a 
singular entity.  

Nevertheless, the veteran has arthritic changes in the 
thoracolumbar spine and he does have some flare-ups of pain 
with at least some minor limitation of function, including 
limitation of motion at times.  Giving the veteran the 
benefit of all doubt, the Board concludes that a 10 percent 
rating is warranted for the degenerative changes demonstrated 
in the thoracolumbar spine under Code 5003 from November 18, 
2005, the date of his claim.  There is no basis for assigning 
a higher rating, and contrary to the allegations, the Board 
finds that there has been full adherence in this rating to 
the DeLuca principles.  With regard to a rating in excess of 
10 percent, the evidence is not equivocal and a doubt is not 
raised to be resolved in his favor

IV.  Other Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or any periods 
of hospitalization due to his thoracolumbar spine disability. 
There is no evidence that the service-connected low back 
disability presents an unusual or exceptional disability 
picture. The Board finds that the veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  
Therefore, the Board concludes that the question of an extra-
schedular rating has not been raised, and need not be further 
herein addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995).



	(CONTINUED ON NEXT PAGE)





ORDER

A rating of 10 percent but no more for thoracolumbar 
degenerative arthritis is granted; the appeal is allowed to 
that extent, subject to the regulatory criteria relating to 
the payment of monetary awards.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


